UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q o QUARTERLY REPORT UNDER SECTION 13 OR 15(D) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended June 30, 2014 Or x TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File Number: 000-52807 China Changjiang Mining & New Energy Co., Ltd. (Exact name of registrant as specified in its charter) Nevada 75-2571032 (State or Other Jurisdiction of Incorporation or Organization) (I.R.S. Employer Identification No.) Seventeenth Floor, Xinhui Mansion, Gaoxin Road Hi-Tech Zone, Xi’An P.R. China 71005 +86(29) 8833-1685 (Address of Principal Executive Offices; Zip Code) (Registrant’s Telephone Number, including area code) Securities registered pursuant to Section 12(b) of the Act: Title of each class Name of each exchange on which registered None None Securities registered pursuant to Section 12(g) of the Act: Title of each class Common Stock, par value $0.01 per share Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Sections 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes x No o Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§ 232.405 of this chapter) during the preceding 12 months (or such shorter period that the registrant was required to submit and post such files). Yes o No x Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. (Check one): Large accelerated filer o Accelerated filer o Non-accelerated filer o Smaller reporting company x (Do not check if a smaller reporting company) Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes o No x The aggregate market value of the voting common stock held by non-affiliates of the issuer, based on the average bid and asked price of such stock, was $484,321 at August 13, 2014. At August 13, 2014, the registrant had outstanding 64,629,559 shares of common stock, $0.01 par value. CHINA CHANGJIANG MINING AND NEW ENERGY COMPANY LTD. For the Six Months Ended June 30, 2014 TABLE OF CONTENTS PART I. FINANCIAL INFORMATION ITEM 1. FINANCIAL STATEMENTS 3 ITEM 2. MANAGEMENT S DISCUSSION AND ANALYSIS OF FINANCIAL CONDITION AND RESULTS OF OPERATIONS 4 ITEM 3. QUANTITATIVE AND QUALITATIVE DISCLOSURES ABOUT MARKET RISK 11 ITEM 4. CONTROLS AND PROCEDURES 11 PART II. OTHER INFORMATION ITEM 1. LEGAL PROCEEDINGS 13 ITEM 2. UNREGISTERED SALES OF EQUITY SECURITIES AND USE OF PROCEEDS 13 ITEM 3. DEFAULTS UPON SENIOR SECURITIES 13 ITEM 4. MINE SAFETY DISCLOSURES 13 ITEM 5. OTHER INFORMATION 13 ITEM 6. EXHIBITS 14 SIGNATURES 15 EX-31.1 (CERTIFICATION) EX-31.2 (CERTIFICATION) EX-32.1 (CERTIFICATION) 2 PART 1. FINANCIAL INFORMATION ITEM 1. FINANCIAL STATEMENTS CHINA CHANGJIANG MINING & NEW ENERGY CO., LTD. FINANCIAL REPORT At June 30, 2014 and December 31, 2013 For the Six Months Ended June 30, 2014 and 2013 INDEX PAGE CONSOLIDATED BALANCE SHEETS (UNAUDITED) F-1 - F-2 CONSOLIDATED STATEMENTS OF INCOME AND COMPREHENSIVE INCOME (LOSS) (UNAUDITED) F-3 CONSOLIDATED STATEMENTS OF CASH FLOWS (UNAUDITED) F-4 NOTES TO CONSOLIDATED FINANCIAL STATEMENTS (UNAUDITED) F-5 - F-11 3 CHINA CHANGJIANG MINING & NEW ENERGY CO., LTD. CONSOLIDATED BALANCE SHEETS AS OF JUNE 30, 2, 2013 (Stated in US Dollars) June 30, December 31, (Unaudited) (Audited) ASSETS Current assets Cash and cash equivalents $ $ Other current assets and prepayments (Note 3) Total Current Assets Property, plant and equipment, net (Note 4) Land use rights, net (Note 5) Long-term investment (Note 6) Due from related parties (Note 7) TOTAL ASSETS $ $ F-1 CHINA CHANGJIANG MINING & NEW ENERGY CO., LTD. CONSOLIDATED BALANCE SHEETS AS OF JUNE 30, 2, 2013 (Continued) (Stated in US Dollars) June 30, December 31, (Unaudited) (Audited) LIABILITIES & SHAREHOLDERS’ EQUITY Current Liabilities Other payables and accrued liabilities (Note 8) Total Current Liabilities Non-current liabilities Due to related parties (Note 9) Due to shareholders (Note 10) Payable on acquisition of a subsidiary Total Long-term Liabilities SHAREHOLDERS’ EQUITY Series C convertible preferred stock ($0.01 par value, 10,000,000 shares authorized, no shares outstanding as of December 31, 2013 and June 30, 2014) - - Common stock ($0.01 par value, 250,000,000 shares authorized, 64,629,559 shares issued and outstanding as of December 31, 2013 and June 30, 2014) Treasury stock ) ) Additional paid-in capital Retained earnings ) ) Non-controlling interests Accumulated other comprehensive income TOTAL SHAREHOLDERS’ EQUITY TOTAL LIABILITIES AND SHAREHOLDERS’ EQUITY $ $ See accompanying notes to the unaudited consolidated financial statement F-2 CHINA CHANGJIANG MINING & NEW ENERGY CO., LTD. CONSOLIDATED STATEMENTS OF INCOME AND COMPREHENSIVE INCOME (LOSS) FOR THE THREE AND SIX MONTHS ENDED JUNE 30, 2(Stated in US Dollars) For the Three Months Ended June 30, For the Three Months Ended June 30, For the Six Months Ended June 30, For the Six Months Ended June 30, Unaudited Unaudited Unaudited Unaudited Sales revenue - related party (Note 11) $ $ Cost of revenue Gross Profit Operating expenses(income) Administrative expenses Depreciation Amortization Total operating expenses　 Income from operations Other Income (Expenses) Interest income 23 47 Interest expenses ) Other expenses - ) - ) Total Other Income (Expense) ) ) Income before tax Income tax expense (benefit) (Note 12) - - - Income on continuing operations Income(loss) on discontinued operations (Note 13) - - Net Income $ Net income attributable to: Non-controlling interests ) ) Common Stockholders Other comprehensive income/(loss) Foreign currency translation adjustments ) ) Total Comprehensive Income $ $ Weighted average shares-Basic Weighted average shares-Diluted Earnings per share, Basic Diluted See accompanying notes to the unaudited consolidated financial statement F-3 CHINA CHANGJIANG MINING & NEW ENERGY CO., LTD. CONSOLIDATED STATEMENTS OF CASH FLOWS FOR THE SIX MONTHS ENDED JUNE 30, 2 (Stated in US Dollars) For the Six Months Ended June 30, Unaudited Unaudited CASH FLOWS FROM OPERATING ACTIVITIES Net income $ $ Adjustments to reconcile netincome to net cash provided by operating activities: Income from discontinued operations - ) Depreciation and amortization 236,918 Changes in operating assets and liabilities: Due from Huanghe Bay ) ) Other current assets and prepayments ) ) Other payables and accrued liabilities CASH USED IN CONTINUING OPERARATIONS ) ) CASH USED IN DISCONTINUED OPERARATIONS - ) NET CASH USED IN OPERATING ACTIVITIES ) ) CASH FLOWS FROM INVESTING ACTIVITIES Purchase of property, plant and equipment - ) Due from related parties ) CASH PROVIDED BY (USED IN) INVESTING ACTIVITIES - CONTINUING OPERATIONS ) CASH PROVIDED BY INVESTING ACTIVITIES - DISCONTINUED OPERATIONS - NET CASH PROVIDED BY (USED IN) INVESTING ACTIVITIES ) CASH FLOWS FROM FINANCING ACTIVITIES Proceeds from related parties 13,062 Proceeds from shareholders 1,241 - CASH PROVIDED BY FINANCING ACTIVITIES - CONTINUING OPERATIONS 14,303 CASH USED IN FINANCING ACTIVITIES - DISCONTINUED OPERATIONS - ) NET CASH PROVIDED BY (USED IN) FINANCING ACTIVITIES ) Effect of exchange rate changes on cash and cash equivalents ) NET INCREASE (DECREASE) IN CASH ) ) CASH AND CASH EQUIVALENTS AT BEGINNING OF YEAR $ $ CASH AND CASH EQUIVALENTS AT END OF YEAR $ $ Supplementary Disclosures for Cash Flow Information: Interest expense paid - - Income taxes paid $
